Name: Commission Regulation (EEC) No 328/81 of 6 February 1981 on a further derogation for the first quarter of 1981 from Regulation (EEC) No 2377/80 in respect of the issue of import licences under certain special arrangements in the beef and veal sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 35/16 Official Journal of the European Communities 7 . 2 . 81 COMMISSION REGULATION (EEC) No 328/81 of 6 February 1981 on a further derogation for the first quarter of 1981 from Regulation (EEC) No 2377/80 in respect of the issue of import licences under certain special arrangements in the beef and veal sector (a) applications shall be lodged from 2 to 9 March 1981 ; (b) the information provided for in Article 15 (4) (a) and (b) of the said Regulation shall be provided on 16 March 1981 ; (c) the licences provided for in Article 15 (4) (a) of the said Regulation shall be issued on 31 March 1981 . 2. In respect of the system referred to in Article 1 2 of the said Regulation : (a) applications shall be lodged from 9 to 13 February 1981 ; (b) the information provided for in Article 15 (4) (b) of the said Regulation shall be provided on 18 February 1981 ; (c) the licences provided for in Article 1 5 (5) (a) of the said Regulation shall be issued on 2 March 1981 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( J ), as last amended by the Act of Accession of Greece, and in particular Article 7 (3) thereof, Whereas certain special import arrangements for products in the beef and veal sector, referred to in Articles 9 to 1 1 of Commission Regulation (EEC) No 2377/80 (2), as amended by Regulation (EEC) No 3469/80 (3), have not yet been decided for 1981 ; whereas Commission Regulation (EEC) No 3355/80 (4) derogated from Regulation (EEC) No 2377/80 in respect of the time limits for lodging appli ­ cations and for the issue of licences under these special arrangements ; whereas it is necessary to provide for a further derogation from the said Regula ­ tion ; whereas, for reasons of clarity, Regulation (EEC) No 3355/80 should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , Article 2 Regulation (EEC) No 3355/80 is hereby repealed . HAS ADOPTED THIS REGULATION : Article 1 Article 3 For the first quarter of 1981 , notwithstanding Article 15 of Regulation (EEC) No 2377/80 : 1 . In respect of the arrangements referred to in Articles 9 to 11 of the said Regulation : This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 February 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 24 . (2 ) OJ No L 241 , 13 . 9 . 1980 , p . 5 . (J) OJ No L 363, 31 . 12 . 1980, p . 31 . (&lt;) OJ No L 351 , 24 . 12 . 1980 , p . 26 .